     Case 2:20-cv-09694-SB-AS Document 9 Filed 11/25/20 Page 1 of 2 Page ID #:76




 1   THE KARLIN LAW FIRM LLP
 2   L. Scott Karlin (SBN 90605)
     David E. Karlin (SBN 275905)
 3   13522 Newport Avenue, Suite 201
 4   Tustin, California 92780
     Telephone: (714) 731-3283
 5
     Facsimile: (714) 731-5741
 6   lsk@karlinlaw.com
 7   david@karlinlaw.com

 8   Attorneys for Defendant: 1033 3rd Street Apartments, LLC
 9
10
                                 UNITED STATES DISTRICT COURT
11
                           CENTRAL DISTRICT OF CALIFORNIA
12
     United African-Asian Abilities Club, on Case No. 2:20-cv-09694-SB-AS
13   Behalf of Itself and Its Members; Jessie
14
     James Davis IV, an Individual,           Stipulation to Extend Time to Respond to
15
                                                 Initial Complaint By Not More Than 30
                   Plaintiffs,                   Days
16          vs.                                  (L.R. 8-3)
17   1033 3rd Street Apartments, LLC; and
     Does 1 through 10, inclusive,               Complaint served: 11/11/20
18                                               Current response date: 12/2/20
19                 Defendants.                   New response date: 1/4/2021
20
21
22         The following stipulation is entered into by and between Plaintiffs, United African-
23   Asian Abilities Club, on Behalf of Itself and Its Members; Jessie James Davis IV, an
24   Individual and Defendant, 1033 3rd Street Apartments, LLC, in this action (“Parties”), by
25   and through their respective counsel of record. The Parties hereby enter into the
26   following stipulation:
27         1. Plaintiff agrees to give Defendant 1033 3rd Street Apartments, LLC an
28   extension to respond to the Complaint.

                                                 1

                                                            2:20-cv-09694-SB-AS -- STIPULATION
     Case 2:20-cv-09694-SB-AS Document 9 Filed 11/25/20 Page 2 of 2 Page ID #:77




 1         2. Original due date to respond to the Complaint was on December 2, 2020 for
 2   Defendant 1033 3rd Street Apartments, LLC in this action.
 3         3. It is agreed and stipulated that the new due date will be January 4, 2021 for
 4   Defendant, 1033 3rd Street Apartments, LLC in this action.
 5         Good cause exists for this extension as defense counsel has just been retained for
 6   this case and requires time to become knowledgeable about the case to prepare an initial
 7   pleading.
 8         Accordingly, the Parties stipulate to the above.
 9         IT IS SO STIPULATED.
10
11
12   DATED: 11/25/2020                       LIGHTNING LAW, APC
13
14                                           By: __/s/ David C. Wakefield__
                                                 David C. Wakefield, Esq.
15
                                                 Attorney for Plaintiff
16
17
18   DATED: 11/25/2020                       THE KARLIN LAW FIRM LLP
19
20
                                             By:     /s/ David E. Karlin
21                                                 David E. Karlin, Esq.
22
                                                   Attorneys for Defendant

23
     I, David E. Karlin attest that all other signatories listed, and on whose behalf the filing is
24
     submitted, concur in the filing’s content and have authorized the filing
25
26
                                                     _/s/ David E. Karlin______
27                                                   David E. Karlin
28

                                                     2

                                                               2:20-cv-09694-SB-AS -- STIPULATION
